UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7413


ANTHONY LEROY GREEN,

                Petitioner – Appellant,

          v.

LORETTA KELLY, Warden,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cv-00692-GBL-JFA)


Submitted:   December 9, 2010             Decided:   December 20, 2010


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Leroy Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony     Leroy       Green       seeks       to    appeal         the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate        of    appealability.                   28   U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent     “a       substantial      showing             of    the     denial       of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                          When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable            jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.     Cockrell,           537      U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                      Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and    conclude    that       Green   has     not      made    the       requisite        showing.

Accordingly,        we     deny       his     motion          for       a      certificate         of

appealability and dismiss the appeal.                              We dispense with oral

argument because the facts and legal contentions are adequately




                                              2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3